DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a FINAL OFFICE ACTION in response to the Amendment/ Remarks filed on 09/13/2022. The present Application was filed on 06/30/2020. Claims 1-20 are pending in the Application, with independent Claims 1, 6  and 13.   

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Claims 1, 6  and 13, the limitation “to apply or not to apply a quantum gate” is recited in the alternative form, and as such patentable weight is given only to one term, i.e. “to apply a quantum gate”. The term “not to apply” fails to further limit the Claims, because there is no linkage between the term and following limitations.  
 Appropriate correction is required.
 
Response to Arguments
Applicant's arguments, see Amendment/ Remarks filed on 09/13/2022, with respect to the rejection of Claims 1-20 under 35 U.S.C. 101 directed to an abstract idea without significantly more, have been fully considered but they are not persuasive, as set forth in the present office action. 
During an interview on 25 August 2022, Applicant’s representative Sarah C. Schlotter, PhD, with the Examiner discussed 35 USC 112b and 101 rejections as well as a proposed amendment that would further define the degree of probability applied to the quantum gate. No agreement was reached as to the patentability of the Claims, pending further search and examination. 
Rejection of Claims 1-20 under 35 U.S.C. 112, second paragraph, as being indefinite, is withdrawn in view of the amendment to the Claims.  
The rejection of Claims 1-20 under 35 U.S.C. 101 directed to an abstract idea is still maintained. 
The Examiner agrees with Applicant arguments that the Claims do not recite a Mental Process. However, the Claims as currently amended recite Mathematical Concepts, i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations directed to an abstract idea, and hence, not patent eligible under 35 USC 101. For example, the Claims recite “stochastically determining, with a predetermined probability”, which is a mathematical relationship falling into the category of Mathematical Concepts under the Groupings of Abstract Ideas.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claims 1, 6  and 13 recite an abstract idea directed to a group a group of mathematical concepts, under Step 2A Prong 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, according to the limitations,  
stochastically determining, with a predetermined probability, whether to apply or not to apply a quantum gate to the quantum state stored in the first qubit, and 
in response to determining to apply the quantum gate, applying the quantum gate to the quantum state stored in the first qubit to perform a quantum operation on the quantum state.   
The limitations recited in the Claims, which as drafted, are directed to a group of mathematical concepts. According to the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), under their broadest reasonable interpretation, the limitations cover performance of mathematical concepts, such as, mathematical relationships, mathematical formulas or equations, and mathematical calculations. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical calculations, then it falls within the “Mathematical Concepts” of abstract ideas. For example, the above limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of mathematical relationships but for the recitation of a “processor” (as illustrated by the exemplary computer system of FIG. 12, or one or more computing devices or one or more processors of one or more computing devices that may be programmed to execute the computer-executable instructions).  
For example, the Claims recite “stochastically determining, with a predetermined probability, and applying the quantum gate to the quantum state” is a mathematical concept, which is judicially excepted mathematical subject matter.
This judicial exception is not integrated into a practical application, under Step 2A Prong 2, of the 2019 Revised Patent Subject Matter Eligibility Guidance. In particular, the claim recites additional elements using a processor to perform operations, i.e. “computer to carry out a method” in Claim 13. The processor in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere software instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform instructions amounts to no more than mere software instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Additionally, the software instructions must produce a useful, concrete and tangible result otherwise the claims fail the 35 U.S.C. 101 statutory requirement. The software constitutes an abstract idea without any tangible results, and without further reciting any practical applications, for achieving such results.    
 Dependent Claims 2-5, 7-12 and 14- 20 recite no additional limitations that would amount to significantly more than the abstract idea defined in its respective independent claims. For example, in Claims 3, 10 and 17, the limitation “predetermined probability” is a mathematical concept, which is judicially excepted mathematical subject matter. The claimed invention does not include significantly more than the judicial exception because applying a probability to a quantum state does not satisfy the requirements of subject matter eligibility under 35 USC 101.
Accordingly, for the reasons provided above, claims 1-20 are directed to an abstract idea, hence, not patent eligible under 35 USC 101.    

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 

  Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: October 4, 2022
Final Rejection 20221004
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov